Citation Nr: 0523213	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  04-19 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for a seizure disorder.


REPRESENTATION

Veteran represented by:	Delaware Commission of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran had active service from October 1997 to January 
2001.   

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

The veteran does not reside in the jurisdiction of the RO 
that decided his claim, but rather, in the jurisdiction of 
the RO in Wilmington, Delaware, which certified the veteran's 
appeal to the Board.

In a VA Form 9 (Appeal to Board of Veterans' Appeals) 
received at the RO in March 2004, and an Appeal Hearing 
Options form received in May 2004, the veteran requested 
hearings held at the RO, one before the Board, another before 
a Decision Review Officer.  By letter dated in June 2004, the 
RO acknowledged the veteran's request for a hearing before a 
Decision Review Officer and informed the veteran that such a 
hearing had been scheduled for August 2004.  On the day 
before the scheduled hearing, however, the veteran contacted 
the RO, indicated that he could not attend the hearing due to 
a medical appointment, and asked that the hearing be 
cancelled.  In December 2004, the veteran submitted a written 
statement indicating that he preferred a video conference 
hearing before the Board.  By letters dated January 2005 and 
March 2005, the RO acknowledged this request and informed the 
veteran that a video conference hearing had been scheduled 
for March 2005.  On the date of the hearing, however, the 
veteran failed to attend.  In light of these facts, the Board 
deems both of the veteran's hearing requests withdrawn.  See 
38 C.F.R. § 20.702(d) (2004) (pertaining to a request for a 
Board hearing).  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.

2.  The veteran has been diagnosed with a seizure disorder 
and has experienced infrequent minor seizures during the past 
year.

3.  The veteran's seizure disorder is not so exceptional or 
unusual with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 20 percent for a seizure disorder have not been 
met.  U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.121, 4.122, 4.124a, 
Diagnostic Code 8914 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this appeal does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO provided the veteran VCAA notice in 
April 2001, before granting him service connection for a 
seizure disorder and initially assigning that disability an 
evaluation of 20 percent in a rating decision dated December 
2002.  The timing of this notice thus reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II.  This notice referred to a service connection 
claim, rather than a claim for a higher initial evaluation 
for a service-connected disability.  However, a claim for 
such an evaluation is considered a downstream element of an 
original service connection claim and VA need not provide the 
veteran additional notice of the information and evidence 
necessary to substantiate such a claim.  See VAOGCPREC 8-
2003.  

The content of this notice letter considered in conjunction 
with the content of other documents sent to the veteran 
during the course of his appeal also reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II.  

In the April 2001 notice letter, the RO informed the veteran 
of the VCAA and its duty to assist and indicated that it was 
developing the veteran's service connection claim pursuant to 
that duty.  The RO also informed the veteran of the evidence 
needed to substantiate that claim.  As well, the RO 
identified the evidence it had already requested in support 
of the veteran's claim and the information and evidence it 
still needed the veteran to submit.  The RO noted that it 
would make reasonable efforts to help the veteran get the 
evidence needed to support his claim, including medical 
records, employment records, and records from other federal 
agencies, provided he identified the sources of the evidence, 
but that it was the veteran's responsibility to ensure VA's 
receipt of such evidence.  The RO advised the veteran to 
identify or submit all such information and evidence he 
wanted VA to consider in support of his claim.  

Moreover, in a letter dated June 2002, a rating decision 
dated December 2002, and a statement of the case issued in 
May 2004, the RO acknowledged the veteran's claim for service 
connection for a seizure disorder and identified evidence it 
had requested in support of that claim.  As well, the RO 
identified information and evidence the veteran needed to 
submit before the RO could act on his claim, and indicated 
that, if the veteran wished VA to obtain medical records on 
his behalf, he should sign the enclosed forms authorizing 
their release.  The RO also explained the reasons for which 
it denied the veteran's claim and noted the evidence upon 
which it based its denial.  In addition, the RO furnished the 
veteran the provisions pertinent to his claim, including 
those governing VA's duties to notify and assist.   

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  First, it secured 
and associated with the claims file all of the evidence the 
veteran reported as being pertinent to his claim, including 
service medical records and VA and private treatment records.  
Second, the RO conducted medical inquiry in an effort to 
substantiate the veteran's claim by affording him a VA 
examination in October 2002, during which an examiner 
discussed the presence, nature and severity of the veteran's 
seizure disorder.  Since then, in a VA Form 646 (Statement of 
Accredited Representative in Appealed Case) dated December 
2004, the veteran's representative, on the veteran's behalf, 
has rested this appeal.  

Under the facts of this case, "the record has been fully 
developed" and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard, 4 Vet. App. at 
393-94 (1993) (holding that when the Board addresses in its 
decision a question that has not been addressed by the RO, it 
must consider whether the appellant has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby); Mayfield v. Nicholson, 19 Vet. App. 103. 115 (2005) 
(holding that an error, whether procedural or substantive, is 
prejudicial "when the error affects a substantial right so 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'" (quoting McDonough Power Equip., Inc. v. 
Greenwood, 464 U.S. 548, 553 (1984))).  Given that VA has 
done everything reasonably possible to notify and assist the 
veteran with regard to his appeal, the Board deems the record 
ready for appellate review.   

II.  Analysis of Claim

Neither the veteran nor his representative has made any 
particular assertion with regard to this claim.  The veteran 
has merely indicated that he is concerned with his health in 
light of his seizure disorder and requests a higher initial 
evaluation.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2004).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2004).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2004).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The RO has evaluated the veteran's seizure disorder as 20 
percent disabling pursuant to Diagnostic Code (DC) 8914.  
This DC provides that psychomotor seizures are to be rated as 
major seizures under the general rating formula when 
characterized by automatic states and/or generalized 
convulsions with unconsciousness.  It further provides that 
psychomotor seizures are to be rated as minor seizures under 
the general rating formula when characterized by brief 
transient episodes of random motor movements, hallucinations, 
perceptual illusions, abnormalities of thinking, memory or 
mood, or autonomic disturbances.  

The term psychomotor epilepsy refers to a condition that is 
characterized by seizures and not uncommonly by a chronic 
psychiatric disturbance as well.  Psychomotor seizures 
consist of episodic alterations in conscious control that may 
be associated with automatic states, generalized convulsions, 
random motor movements (chewing, lip smacking, fumbling), 
hallucinatory phenomena (involving taste, smell, sound, 
vision), perceptual illusions (deja vu, feelings of 
loneliness, strangeness, macropsia, micropsia, dreamy 
states), alterations in thinking (not open to reason), 
alterations in memory, abnormalities of mood or affect (fear, 
alarm, terror, anger, dread, well-being), and autonomic 
disturbances (sweating, pallor, flushing of the face, 
visceral phenomena such as nausea, vomiting, defecation, a 
rising feeling of warmth in the abdomen).  Automatic states 
or automatisms are characterized by episodes of irrational, 
irrelevant, disjointed, unconventional, asocial, purposeless 
though seemingly coordinated and purposeful, confused or 
inappropriate activity of one to several minutes (or, 
infrequently, hours) duration with subsequent amnesia for the 
seizure.  The seizure manifestations of psychomotor epilepsy 
vary from patient to patient and in the same patient from 
seizure to seizure.  38 C.F.R. § 4.122 (a) (2004).

Under the General Rating Formula for Major and Minor 
Epileptic Seizures, a 20 percent evaluation is assignable 
when there is evidence of at least one major seizure in the 
last two years or at least two minor seizures in the last six 
months.  A 40 percent evaluation is assignable when there is 
evidence of at least one major seizure in the last six months 
or two in the last year; or averaging at least five to eight 
minor seizures weekly.  38 C.F.R. § 4.124a, DC 8914 (2004).

To warrant a rating for epilepsy, the seizures must be 
witnessed or verified at some time by a physician.  As to 
frequency, competent, consistent lay testimony emphasizing 
convulsive and immediate post-convulsive characteristics may 
be accepted.  The frequency of seizures should be ascertained 
under the ordinary conditions of life (while not 
hospitalized).  38 C.F.R. § 4.121 (2004).

In this case, based on these criteria and for the reasons 
noted below, the evidence of record establishes that the 
veteran's seizure disorder picture does not more nearly 
approximate the criteria for an initial evaluation in excess 
of 20 percent. 

The veteran served on active duty from October 1997 to 
January 2001.  During this time period, he sought treatment 
for seizures and medical professionals diagnosed a seizure 
disorder.  Specifically, in March 2000, the veteran presented 
to the emergency room after a co-worker witnessed him having 
a seizure.  Prior to the incident, the veteran's hearing 
allegedly had an echoing quality.  According to the co-
worker, the veteran then fell to the ground and began 
shaking.  The veteran had no memory of this occurring.  The 
examining physician diagnosed an acute seizure disorder and 
referred the veteran to a private neurologist, who diagnosed 
a generalized tonic-clonic seizure.  He also recommended a 
six-month profile, which restricted him from operating a 
motor vehicle or motorized equipment and engaging in any 
activity that involved a risk of falling.  In August 2000, 
the Medical Evaluation Board reviewed the veteran's status, 
diagnosed a single witnessed tonic clonic seizure, determined 
that that condition did not interfere with the veteran's 
duties, recommended a continued profile, and returned him to 
duty.  

In September 2000, the veteran had another generalized 
seizure preceded by an abnormal sound.  Testing revealed no 
abnormalities.  Several days later, the veteran's private 
neurologist prescribed Dilantin, but the veteran's compliance 
taking this medication was suboptimal.  In October 2000, the 
Medical Evaluation Board reviewed the veteran's status, 
diagnosed partial complex seizure with secondary 
generalization and determined that the veteran should 
continue on Dilantin and a limited profile.  During a follow-
up visit with his private neurologist in November 2000, the 
veteran reported that he had had no additional episodes of 
alteration of consciousness, but several times weekly, 
experienced a sensation of dizziness that lasted for 
approximately five seconds and resolved.  These episodes 
reportedly did not interfere with the veteran's ability to 
function.  The same month, a Physical Evaluation Board 
determined that the veteran's seizure disorder rendered the 
veteran unfit for continued active military service and 
necessitated a discharge.   

Since discharge, the veteran has undergone a VA examination 
and has been evaluated by a VA Vocational Rehabilitation 
Counselor.  In October 2002, during the VA examination, the 
veteran reported that in 2000, while lying on his back, he 
lost consciousness, which necessitated the previously noted 
emergency room visit.  He indicated that at the time, he did 
not lose control of his bowels or bladder.  He further 
reported that he had a similar incident the following month, 
during which he did not lose control of his bowels or 
bladder.  A neurologist subsequently placed the veteran on 
Dilantin, which controlled his seizures.  The veteran 
indicated that he had not taken this medication for a year, 
and four months prior to the examination, while sitting at 
home, experienced a ringing in his ears and a different 
feeling and was not able to move.  The veteran allegedly 
called a friend, who came and sat with him.  This incident 
reportedly did not necessitate a visit to the emergency room 
or a doctor.  The examiner, a physician, noted no 
neurological or psychiatric abnormalities and indicated that 
the veteran had had three seizures with no loss of control of 
the bowels or bladder and no associated injury.  He diagnosed 
a seizure disorder.   

In March 2004, while being evaluated by the VA Vocational 
Rehabilitation Counselor, the veteran reported that, since he 
had stopped taking Dilantin, he had had infrequent seizures, 
most recently, close in time to Christmas.  The counselor 
recorded the veteran's history of having had a seizure 
approximately three months prior to the evaluation.  He 
indicated that, according to the veteran's file, at one 
point, the veteran was restricted from driving a car or 
working in a dangerous position, including at certain 
heights.  Later, however, a medical professional noted no 
seizure activity, a normal neurological examination, and no 
need for further evaluation.  The counselor indicated that, 
because the veteran stopped taking his medication, it was 
difficult to determine whether the veteran had any 
restrictions to employment.  The veteran reported that nobody 
had ever told him he was unable to do anything, but that he 
was hesitant to work in dangerous situations.  The counselor 
thus recommended that the veteran undergo a full neurological 
assessment, after which a neurologist could inform VA of the 
veteran's employment restrictions and VA could then determine 
an appropriate employment goal for the veteran.   

There is no medical evidence of record indicating that the 
veteran has since undergone the recommended neurological 
evaluation.  There is also no medical evidence of record 
indicating that the veteran has since received any treatment 
for, or undergone other examinations of, his seizure 
disorder.

According to the only evidence of record, noted above, the 
veteran has been diagnosed with a seizure disorder, and 
assuming the credibility of his statements, has experienced 
infrequent minor seizures during the past year.  This 
evidence does not establish that the veteran has had a major 
seizure in the past six months or two major seizures in the 
past year.  It also does not establish that the veteran 
experiences five to eight minor seizures weekly.  By his own 
admission, from the time he was discharged from service until 
October 2002, the veteran experienced one seizure episode 
that involved hearing and motor disturbances, but not a loss 
of consciousness, and since then, he has had infrequent 
seizures.  An evaluation in excess of 20 percent is therefore 
not assignable under DC 8914.  

There is also no indication that the schedular criteria are 
inadequate to evaluate the veteran's seizure disorder.  
Although the record indicates that this disorder restricts 
the veteran's ability to perform certain duties required of 
certain positions, the veteran does not assert, and the 
evidence does not show, that this disability causes marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation).  The evidence also does not show 
that this disability necessitates frequent periods of 
hospitalization, or that it otherwise renders impracticable 
the application of the regular schedular standards so as to 
warrant assignment of an extra-schedular evaluation.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2004).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition, and that the veteran may be 
awarded a higher initial evaluation in the future should his 
disability picture change.  See 38 C.F.R. § 4.1.  At present, 
however, a 20 percent evaluation is the most appropriate 
assigned the veteran's seizure disorder given the medical 
evidence of record.

The Board concludes that the criteria for an initial 
evaluation in excess of 20 percent for a seizure disorder 
have not been met.  In reaching this decision, the Board 
considered the complete history of the disability at issue as 
well as the current clinical manifestations and the effect 
the disability has on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (2004).  The Board also 
considered the applicability of the benefit-of-the-doubt 
doctrine, but as there is not an approximate balance of 
positive and negative evidence of record, reasonable doubt 
could not be resolved in the veteran's favor.  Rather, as the 
preponderance of the evidence is against the veteran's claim 
for a higher initial evaluation for a seizure disorder, the 
claim must be denied.


ORDER

An initial evaluation in excess of 20 percent for a seizure 
disorder is denied.


	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


